Citation Nr: 1600583	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  08-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a compensable rating for non-Hodgkin's lymphoma, from February 1, 2006.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veteran Affairs (VA) Regional Offices (RO) in Jackson, Mississippi and Montgomery, Alabama.  The Montgomery RO has assumed jurisdiction in this appeal.

In May 2013 and April 2014, the Board remanded this case for additional development.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  From February 1, 2006, the Veteran's non-Hodgkin's lymphoma has been in remission without residual physical findings, complications, signs and/or symptoms; arthralgias and degenerative arthritis of the neck, lumbar spine, and shoulders are not proximately due to or aggravated by service-connected non-Hodgkin's lymphoma or treatment therefor.

2.  The Veteran's service-connected disabilities, specifically peripheral neuropathy of the upper and lower extremities along with depressive disorder, preclude the physical and mental acts required for substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.117, Diagnostic Code 7709 (2015).

2.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA met its duty notify.  The record reflects that VA sent to the Veteran all required notice in a June 2013 letter, after the rating decision on appeal.  Although VA provided notice after the initial adjudication, the RO subsequently readjudicated the claims, to include most recently in October 2014, following provision of all required notice and completion of all indicated development of the record, thereby affording the Veteran due process of law.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  It is noted that the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in the VCAA notice.

VA met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran along with records from the Social Security Administration.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are sufficiently detailed to allow for an evaluation of the disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Lastly, the Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The AOJ requested additional treatment records and obtained new VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim for increase; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.
II.  Claim for Increase

The Veteran was diagnosed with non-Hodgkin's lymphoma and started on chemotherapy with Rituxan in March 2003.  During the Veteran's active disease and treatment phase, non-Hodgkin's lymphoma was rated at 100 percent (June 2, 2003 until February 1, 2006) in accordance with Diagnostic Code 7715.  From February 1, 2006, a 0 percent disability evaluation was assigned based on no residuals from the disease or treatment.

The Veteran seeks a compensable evaluation for residuals of non-Hodgkin's lymphoma from February 1, 2006.  It is noted that the Veteran is separately rated for depressive disorder, peripheral neuropathy of the upper and lower extremities, diabetes mellitus type II with erectile dysfunction, and hypertension.  The Veteran further has been awarded special monthly compensation based on loss of use of a creative organ.  These matters are not on appeal.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).
Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Non-Hodgkin's lymphoma is rated under 38 C.F.R. § 4.117, Diagnostic Code 7715.  Under Diagnostic Code 7715, a 100 percent rating is warranted with active disease or during a treatment phase.  A Note to Diagnostic Code 7715 indicates that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic, chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disease is rated based on its residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715.

Factual Background and Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for non-Hodgkin's lymphoma from February 1, 2006.  Neither the lay nor medical evidence reflects residual disability associated with his condition, which is shown to be in full remission.

The medical evidence, private and VA, shows no recurrence of non-Hodgkin's lymphoma or treatment, or residuals of disability or treatment from February 1, 2006.  Specifically, report of VA examination dated in July 2013 reflects that the Veteran had non-Hodgkin's lymphoma in remission.  The examiner noted that the Veteran had completed his treatment in 2005.  Objectively, there were no findings, signs, or symptoms due to non-Hodgkin's lymphoma or treatment.

Report of VA examination dated in September 2014 reflects a history of non-Hodgkin's lymphoma first diagnosed in February 2003, treated with four cycles of chemotherapy in June 2003.  The examiner noted that there had been no other treatment since that time, no continuous medication was required, and that the Veteran was considered to be in full remission.  The Veteran complained of pain in his shoulders, knees, ankles, and hips, which worsened with rainy weather; he complained of insomnia, urinary frequency, and nocturia.  The Veteran denied use of continuous medication.  The examiner noted that there were no residuals, current symptoms, anemia, or other infections.  Examination showed no anemia or thrombocytopenia; no findings, signs, or symptoms due to hematologic or lymphatic disorder or to treatment for hematologic or lymphatic disorder; and no recurring infections attributable to any condition, complication, or residuals of treatment of non-Hodgkin's lymphoma.

VA treatment records reflect ongoing treatment for non-hematologic and non-lymphatic medical disorders.  These records, however, show no findings, signs, or symptoms due to non-Hodgkin's lymphoma or treatment since February 1, 2006.

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, he is not competent to link etiologically any specific problems, such as neck or back pain, to his service-connected non-Hodgkin's lymphoma, in remission, or past treatment as he lacks any medical expertise.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  Therefore, his statements have diminished probative value.

Furthermore, to the extent that the Veteran suggests that his arthralgias are etiologically related to the lymphoma or its treatment, the Board finds that a VA medical opinion dated in September 2014 is more probative than his uncorroborated opinion.  The September 2014 VA medical opinion reflects that the Veteran's arthralgias and degenerative arthritis in his neck and lumbar spine, as well as his shoulders, are less likely than not proximately due to or aggravated by non-Hodgkin's lymphoma or his chemotherapy treatment based a review of relevant medical literature discussing complications of the disease and treatment.  That literature noted complications to include secondary malignancies; infertility; and cardiovascular, neurologic, and psychiatric complications; depending on the type of chemotherapy used.  Notably, there was no evidence that complications of either the disease or its chemotherapy treatment included arthralgias, arthritis, myofascial pain syndrome, or voiding dysfunction.  

The Board finds this opinion highly probative on the essentially medical issue presented.  It is based on an examination of the Veteran, review of the relevant history, and review of the relevant medical literature.  It is well-reasoned.  Therefore, the Board places significant probative value on it.

The Board acknowledges that the Veteran submitted a private medical statement dated in July 2013 indicating that the Veteran was totally disabled due a list of conditions that included "non-Hodgkin's lymphoma recurrent" and "long term effects of chemotherapy."  See Third Party Correspondence (August 22, 2013).  However, the private physician provided no explanation for his statement, and the most recent VA medical examination shows no recurrence of non-Hodgkin's lymphoma or residual disability associated with the disease or treatment.  Therefore, the Board assigns little probative value to the private physician's report as this is not borne out by the other medical evidence of record and because the physician did not explain the basis for his findings-that is whether his conclusions were predicated on history as provided by the Veteran, examination, review of medical records or tests, or some combination thereof.  Notably, it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Such bases were not provided here.

The Board further acknowledges the lay evidence submitted in support of the claim.  A statement from RS indicated the Veteran's "health has declined rapidly" since his chemotherapy treatments for cancer-noting that the Veteran could no longer walk without the aid of cane due to severe pain in the hips and legs.  See VA Form 21-4138 (August 22, 2013).  However, this evidence has diminished probative value as the provider is not competent to relate the Veteran's health problems to his cancer treatment even fully accepting that the Veteran has had poor health since his cancer treatment.  There is no indication that that RS has medical expertise, and the existence of residual disability attributable to cancer treatment is a complex medical matter not susceptible to lay observation.

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for a compensable evaluation from February 1, 2006.

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, higher evaluations are not warranted based on any other provision of the rating schedule as there is no symptomatology or pathology etiologically related to non-Hodgkin's lymphoma or treatment that meets any schedular criteria.

In sum, there is no evidence of any active lymphoma or treatment for the disease from February 1, 2006, and the evidence shows no residual disability from active disease or treatment from February 1, 2006.  Therefore, the weight of the evidence is against the claim.  Because there are no distinct periods where the Veteran met the criteria for a compensable evaluation, the Board finds that there is no basis for a staged rating.  See Hart, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects no residuals of non-Hodgkin's lymphoma or treatment that are not specifically contemplated by the schedular criteria.  Although the Veteran believes his arthralgias are residuals of his chemotherapy, the medical evidence finds otherwise.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

III.  TDIU

TDIU is granted where service-connected disabilities are so severe that it is impossible for the Veteran to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran meets the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).  He has service-connected disability that the meets the numeric standard and sufficient physical and mental limitations to preclude substantially gainful employment.  The Veteran is service-connected for depressive disorder (50 percent); type II diabetes mellitus with erectile dysfunction (20 percent); peripheral neuropathy of the left upper extremity (20 percent); peripheral neuropathy of the right upper extremity (20 percent); peripheral neuropathy of the left lower extremity (10 percent); peripheral neuropathy of the right lower extremity (10 percent); hypertension (10 percent); and non-Hodgkin's lymphoma (0 percent).  His combined disability evaluation is 80 percent.

The record reflects limited high school education with no college studies and a long history of unemployment since the Veteran underwent cancer treatment.  It further shows that he has past work experience as a mechanic, which included replacing pumps and motors, welding, and greasing mechanisms.  His past work experience is physical and requires use of his hands and fingers, as well as use of his lower extremities to access equipment and mechanisms.  See VA Form 28-1902w (Education-General) (May 22, 2010).

A private physician in April 2005 provided the Veteran a note written on a prescription pad, which indicated that "I consider the above [Veteran] totally disabled because of (1) Non-Hodgkin's Lymphoma-recurrent (2) Diabetes (3) Hypertension (4) Effects of Chemotherapy."  See Third Party Correspondence (January 8, 2014).  A lay statement received in August 2013 reflects that the Veteran had declining health since his chemotherapy treatments and cannot work due to constant pain throughout his entire body-noting that he walks with the aid of a cane.  See VA Form 21-4138 (August 2, 2013).  A copy of an employer form completed by the Veteran shows that he gave up employment because of disability on March 31, 2004 with the City of Atlanta, as a mechanic (working on sewage equipment).  See Third Party Correspondence (December 27, 2013).  A VA Vocational Rehabilitation and Employment letter dated in November 2006 reflects that the Veteran was declined services because "Due to the severe nature of your disabilities it was determined that it is not currently reasonably feasible for you to complete a vocational goal because you are unable to work."  See Third Party Correspondence (January 11, 2008).

Reports of VA mental disorder examination dated in August 2013 and September 2014 reflects that the Veteran had not worked since 2003 when he left his job with the sewage plant for the City of Atlanta and that he had not returned following cancer treatment due to ongoing medical problems.  The reports show that the Veteran takes Trazodone and Citalopram, and that his symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The 2013 reports further show that Veteran had moderate symptoms of depression that could cause mild to moderate impairment in his motivation, concentration, and ability to complete tasks.  The 2014 report concluded similarly.

Reports of VA examination dated in September 2014 and August 2015 reflects that peripheral neuropathy would impair physical activities that may cause injury to the hands or feet.  The Veteran described symptoms of tingling, numbness, and burning sensation in the hands and feet.

After careful review of the record, the Board finds the Veteran experiences functional limitations due to service-connected depressive disorder and peripheral neuropathy of the upper and lower extremities that preclude substantially gainful employment.  To the extent that the record suggests that the Veteran could perform the physical requirements of sedentary type employment, the Board finds that such employment in this case would be no more than marginal in view of the Veteran's educational background and work experience.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal).

Therefore, affording the Veteran all benefit-of-the-doubt, the Board finds that the Veteran is unable to perform the physical and mental acts required for substantially gainful employment due to his service-connected disabilities, and specifically his depressive disorder and peripheral neuropathy of the upper and lower extremities.  38 U.S.C.A. Accordingly, TDIU is granted.
	
ORDER

A compensable evaluation for non-Hodgkin's lymphoma is denied.

TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


